EXHIBIT 10.2

AMENDMENT #14 TO A LEASE AGREEMENT

BETWEEN DOMINO’S FARMS OFFICE PARK LLC

(LANDLORD) AND DOMINO’S PIZZA LLC (TENANT)

THIS AMENDMENT #14 TO A LEASE AGREEMENT is made as of May 31, 2019 by and
between DOMINO’S FARMS OFFICE PARK LLC, a Michigan Limited Liability Company,
f/k/a Domino’s Farms Office Park Limited Partnership (Landlord) and DOMINO’S
PIZZA LLC (Tenant).

WHEREAS, Landlord entered into a Lease Agreement (the Lease) for a portion of
the office building known as Domino’s Farms Prairie House located at 30 Frank
Lloyd Wright Drive, Ann Arbor, Michigan 48106 with Domino’s Pizza, Inc., whose
successor in interest is Domino’s Pizza LLC (Tenant), for a term of five
(5) years commencing as of December 21, 1998; and

WHEREAS, via a First Amendment to Lease dated August 8, 2002, Landlord and
Tenant extended the term of the Lease Agreement, included additional space as a
part of the Premises, and incorporated additional provisions; and

WHEREAS, via a Second Amendment to Lease dated May 5, 2004, Landlord and Tenant
amended the Lease by replacing Section B (Premises) of the First Amended
Standard Lease Summary; and

WHEREAS, via a Third Amendment to Lease dated November 18, 2009, Landlord and
Tenant amended the Lease to clarify actual size of the warehouse and to add an
additional 4,790 usable square feet of space, and

WHEREAS, via a Fourth Amendment to Lease dated April, 2010, Landlord and Tenant
amended the Lease for the temporary lease of additional space, and

WHEREAS, via a further amendment mistakenly captioned as the “Fourth Amendment
to Lease” dated August 28, 2012, Landlord and Tenant amended the Lease to expand
the primary Premises and extend the Term of the Lease, and

WHEREAS, via a Fifth Amendment to Lease dated February 2015, Landlord and Tenant
amended the Lease for the temporary lease of additional space, and

WHEREAS, via a Sixth Amendment to Lease, Landlord and Tenant amended the Lease
in February 2015 to expand the primary Premises, and

WHEREAS, via a Seventh Amendment to Lease dated April 2016, Tenant absorbed an
additional 6,448 rentable square feet (5,607 usable square feet) located at
Lobby H on Level 3, and



--------------------------------------------------------------------------------

WHEREAS, via an Eighth Amendment to Lease dated November 4, 2016 Tenant absorbed
an additional 15,700 rentable square feet (13,652 usable square feet) located at
Lobby D on Level 3, and

WHEREAS, via a Ninth Amendment to Lease dated February 16, 2017, Tenant absorbed
an additional 9,343 rentable square feet (8,124 usable square feet) located at
Lobby K on Level 1, and

WHEREAS, via a Tenth Amendment to Lease dated October 2017, Tenant expanded to
the south of Premises on the third level into the space formerly occupied by IBM
equal to 8,188 rentable square feet (7,120 usable square feet), and

WHEREAS, via Amendment #11 to Lease dated July 17, 2018, Tenant extended the
Term for the Lease to be concurrent with Amendment #12, and

WHEREAS, via Amendment #12 dated July 17, 2018, Tenant desired to lease
additional space, and Landlord agreed to construct a building called “the
Innovation Garage” and leased same to Tenant for a period of 10 years, and

WHEREAS, via Amendment #13 dated May 14, 2019, Tenant has agreed to lease
additional space in the Prairie House on a temporary basis to be used for an IT
workroom, and

WHEREAS Tenant has requested to modify the term of one leased suite and return
three (3) additional suites back to the Landlord,

NOW, THEREFORE, Landlord and Tenant agree to the following:

 

  1)

Suite K-1100 (9th Amendment) will become a part of the primary Premises and its
term shall be concurrent with same.

 

  2)

Suite H-3300 (7th Amendment) will be returned to the Landlord effective
August 1, 2019. Upon return of Suite H-3300, the Office Space, Lab Space and
Conference Center square footage shall effectively be reduced by 5,607 usable
square feet, which equates to 6,448 rentable square feet.

 

  3)

Suite J-1050 (5th Amendment) will be returned to the Landlord effective June 1,
2019. Upon return of Suite J-1050, the Office Space, Lab Space and Conference
Center square footage shall effectively be reduced by 2,321 usable square feet,
which equates to 2,669 rentable square feet.

 

  4)

Suite A-3200 (10th Amendment) will be returned to the Landlord effective
January 1, 2020. Upon return of Suite A-3200, the Office Space, Lab Space and
Conference Center square footage shall effectively be reduced by 7,120 usable
square feet, which equates to 8,188 rentable square feet.

The Base Rent shall be adjusted according to the release dates named above.



--------------------------------------------------------------------------------

SURVIVAL OF LEASE

Except as set forth in this Amendment #14 to Lease Agreement, all other terms
and conditions of the Lease shall remain the same and unchanged in full force
and effect.

IN WITNESS WHEREOF, the parties have hereunto executed this AMENDMENT #14 TO
LEASE AGREEMENT as of the day and year first above written.

 

TENANT:   LANDLORD: DOMINO’S PIZZA LLC   DOMINO’S FARMS OFFICE PARK LLC (a
Michigan limited liability company)   (a Michigan limited liability company) By:
  

/s/ Richard E. Allison, Jr.

  By:  

/s/ Paul R. Roney

   Richard E. Allison, Jr.     Paul R. Roney Its:    Chief Executive Officer  
Its:   Manager